                        Case 19-01298-MAM           Doc 435   Filed 07/28/20    Page 1 of 4




         ORDERED in the Southern District of Florida on July 28, 2020.




                                                              Mindy A. Mora, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     WEST PALM BEACH DIVISION
                                         www.flsb.uscourts.gov

        In re:                                                       Case No. 18-16248-BKC-MAM
                                                                     Chapter 7
        CHANCE & ANTHEM, LLC,
              Debtor.
        ____________________________________/

        ROBERT C. FURR not individually but                          ADV. NO. 19-01298-MAM
        as Chapter 7 Trustee of the estate of the
        Debtor, Chance & Anthem, LLC,

                 Plaintiff,
        v.

        JEFFREY M. SISKIND, individually and
        d/b/a SISKIND LEGAL SERVICES,
        et al.

              Defendants.
        ____________________________________/

                      ORDER GRANTING IN PART AND DENYING IN PART
                  ADVERSARY DEFENDANT JEFFREY SISKIND’S (I) EMERGENCY
             MOTION TO COMPEL AND FOR SANCTIONS [ECF NO. 405]; (II) MOTION FOR
                LEAVE OF COURT TO AMEND JEFFREY M. SISKINDS DISCLOSURES
              PURSUANT TO FED. R. CIV. P. 26(A)(2) [ECF NO. 388]; AND (III) MOTION TO
               Case 19-01298-MAM           Doc 435   Filed 07/28/20   Page 2 of 4




    DELAY PUBLICATION OF DEFENDANTS EXPERT REPORTS FOR CAUSE
  PENDING THE COURTS RULINGS ON PLAINTIFFS MOTION [sic][ECF NO. 408]

        THIS MATTER came before the Court on July 14, 2020 at 10:00 a.m. upon the Pre-trial

Conference in the above-referenced adversary proceeding and Adversary Defendant Jeffrey

Siskind’s (I) Motion to Compel Discovery and for Sanctions [ECF No. 405] (“Motion to

Compel”); (II) Motion For Leave of Court to Amend Jeffrey M. Siskind’s Disclosures Pursuant

to Fed. R. Civ. P. 26(A)(2) [ECF No. 388] (the “Motion to Amend”); (III) Motion To Delay

Publication of Defendants Expert Reports for Cause Pending the Courts Rulings on Plaintiffs

Motion [sic] [ECF NO. 408] (the “Motion to Delay, and collectively, the “Pending Motions”);

and the Plaintiff Chapter 7 Trustee Robert C. Furr’s Response in Opposition to the Pending

Motions [ECF Nos. 411, 423]. The Court having reviewed the Pending Motions, the Response

and having considered the record before the Court in this adversary proceeding, and being

otherwise duly advised in the premises, it is,

        ORDERED, as follows:

        1.      The Motion to Amend is GRANTED only to the extent set forth herein.

        2.      Adversary Defendant Jeffrey Siskind may have leave to disclose the experts set

forth in the Motion to Amend (the “Proposed Experts”).

        3.      The Motion to Compel and the Motion to Delay are granted, in part, and denied,

in part, to the extent set forth herein:

                a.      On or before August 11, 2020, the Adversary Defendants may conduct a

further deposition (the “Continued Deposition”) of Alan R. Barbee, CPA/ABV on matters raised

by Mr. Barbee’s original Expert Report and Supplemental Report dated June 25, 2020 (the

“Supplemental Report”).
                Case 19-01298-MAM         Doc 435     Filed 07/28/20    Page 3 of 4




                    b.   On or before the Continued Deposition, the Adversary Defendants and the

Trustee may schedule an informal conference between Mr. Barbee and the Proposed Expert(s) in

order to facilitate an information exchange between the parties prior to the Continued Deposition

(the “Expert Conference”). Counsel for the parties and Adversary Defendant Jeffrey Siskind

may not depose the experts at the Expert Conference, should one be scheduled, but the Trustee

may arrange for the Expert Conference to be recorded and transcribed by a court reporter at the

Trustee’s expense.

                    c.   On or before September 1, 2020, the Adversary Defendants must serve an

expert report pursuant to Fed R. Bankr. P. 7026(A)(2)(B) for any Proposed Expert(s) they intend

to call at trial.

                    d.   On or before September 9, 2020, any Proposed Expert(s) that has/have

served expert report(s) pursuant to paragraph 3(c) of this Order shall be made available to the

Trustee for a deposition.

                    e.   By this Order, the Court adopts the Order Granting in Part and Denying in

Part Jeffrey Siskind’s Emergency Motion for a Protective Order Prohibiting the Release of

Confidential Client Information [Main Case, ECF No. 180] (the “Confidentiality Order”) in this

adversary proceeding and modifies the Confidentiality Order to permit the disclosure of

information designated as ‘Confidential Information’ thereunder to be disclosed to Philip Harris,

Esq. in his capacity as counsel for certain Adversary Defendants in this adversary proceeding

and adversary proceeding captioned Furr v. Advanced Avionics, LLC Adv. No. 19-01301-BKC-

MAM-A (the “Advanced Avionics Adversary”).

                    f.   Furthermore, for purposes of the Confidentiality Order and this Order,

Mr. Harris shall considered and be governed as a party to the Confidentiality Order.

Accordingly, Section 3.6 of the Supplemental Report shall be deemed to contain ‘Confidential
               Case 19-01298-MAM             Doc 435       Filed 07/28/20       Page 4 of 4




Information’ pursuant to the Confidentiality Order. Any exhibit that a party may wish to

introduce at trial that has been deemed ‘Confidential Information’ shall be filed UNDER SEAL

as provided for in Local Rule 5005-1(A) (4).

        4.       The Motion to Compel is DENIED, to the extent that the Motion to Compel

requests sanctions against the Trustee and/or his counsel.

        5.       Pursuant to Fed. R. Bankr. P. 7042(a)(1) the Court shall join litigation in this

adversary proceeding with litigation in the Advanced Avionics Adversary (Adv. Proc. No. 19-

1301) for purposes of trial on the common issue of the Debtor’s insolvency.

        6.       The Pretrial Conference in this matter is continued to Wednesday, September 16,

2020 at 10:00 a.m. (the “Continued Pretrial Conference”) by TELEPHONE through

CourtSolutions LLC.         To participate through CourtSolutions, you must make a reservation in

advance no later than 3:00 p.m., one business day before the date of the hearing. Reservations

should be arranged online at https://www.court−solutions.com. If a party is unable to register

online, a reservation may also be made by telephone at (917) 746−7476. The Court will

schedule trial in this adversary proceeding and the Advanced Avionics Adversary at the

Continued Pretrial Conference.

                                                        ###

Submitted by:
Jesus M. Suarez, Esq.
Email: jsuarez@gjb-law.com
GENOVESE JOBLOVE & BATTISTA, P.A.
Counsel to the Chapter 7 Trustee
100 S.E. 2nd Street, Suite 4400
Miami, FL 33131
Tel.: (305) 349-2300
Fax.: (305) 349-2310

Copies to:
Jesus M. Suarez, Esq.
(Mr. Suarez is directed to serve a conformed copy of this Order to all parties of interest and file a
certificate of service with the Court)
